NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      DEC 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 16-10151

                  Plaintiff-Appellee,            D.C. No. 2:10-cr-00104-GMN

   v.
                                                 MEMORANDUM*
 RONALD DUNMORE, a.k.a. RB,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Ronald Dunmore appeals from the district court’s judgment and challenges

the 12-month-and-one-day sentence imposed upon revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Dunmore challenges his sentence on double jeopardy grounds. Specifically,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
he claims that, because the district court relied on the same conduct to both modify

the terms of his supervised release and to impose a post-revocation term of

imprisonment, he was punished twice in violation of the Double Jeopardy Clause.

This argument fails. The record reflects that the district court revoked supervised

release based on Dunmore’s new violations, including absconding from probation,

which occurred after the district court’s modification of his terms of supervised

release.

      Dunmore next contends that the district court procedurally erred and

violated his due process rights by considering unadmitted and unproven allegations

in the revocation petition. Because Dunmore has not shown that these allegations

were demonstrably made the basis for the sentence, see United States v.

Vanderwerfhorst, 576 F.3d 929, 935-36 (9th Cir. 2009), or that any alleged error

affected his substantial rights, see United States v. Dallman, 533 F.3d 755, 761-62

(9th Cir. 2008), there was no reversible error.

      Dunmore finally contends that his sentence is substantively unreasonable in

light of the mitigating factors. The district court did not abuse its discretion in

imposing Dunmore’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The sentence is substantively reasonable in light of the 18 U.S.C. § 3583(e)

                                           2                                     16-10151
sentencing factors and the totality of the circumstances, including Dunmore’s

repeated breaches of the court’s trust. See Gall, 552 U.S. at 51; United States v.

Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006).

      AFFIRMED.




                                          3                                   16-10151